
	
		I
		112th CONGRESS
		1st Session
		H. R. 2830
		IN THE HOUSE OF REPRESENTATIVES
		
			August 30, 2011
			Mr. Smith of New
			 Jersey (for himself and Mr.
			 Berman) introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committees on the
			 Judiciary,
			 Armed Services,
			 Ways and Means, and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize appropriations for fiscal years 2012 and
		  2013 for the Trafficking Victims Protection Act of 2000, and for other
		  purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Trafficking Victims Protection Reauthorization Act
			 of 2011 .
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Title I—Combating international trafficking in
				persons
					Sec. 101. Authority to restrict passports.
					Sec. 102. Office To Monitor and Combat Modern Slavery and Other
				Forms of Human Trafficking.
					Sec. 103. Prevention of trafficking.
					Sec. 104. Reports to Congress.
					Sec. 105. Temporary increase in fee for certain consular
				services.
					Sec. 106. Additional activities to monitor and combat forced
				labor and child labor.
					Sec. 107. Enhancing protection for children exploited abroad by
				United States citizens and permanent resident aliens.
					Title II—Combating trafficking in persons in the United
				States
					Subtitle A—Amendments to the Trafficking Victims Protection
				Act of 2000
					Sec. 201. Interagency Task Force To Monitor and Combat
				Trafficking.
					Sec. 202. Department of Defense Director of Anti-Trafficking
				Policies.
					Sec. 203. Assistance for victims of trafficking.
					Sec. 204. Ensuring timely response to requests for continued
				presence.
					Sec. 205. Report to Congress.
					Subtitle B—Amendments to title 18, United States
				Code
					Sec. 211. Renaming of basic Federal trafficking
				statute.
					Sec. 212. Clarifying trafficking definitions and
				prosecution.
					Sec. 213. Fighting sex tourism.
					Sec. 214. Identification documents.
					Sec. 215. Fraud in foreign labor contracting as a Rico
				Predicate.
					Subtitle C—Amendments to the Immigration and Nationality
				Act
					Sec. 221. Harmonization of T and U visa standards.
					Subtitle D—Amendments to other laws
					Sec. 231. Enhancing efforts to combat the trafficking of
				children.
					Sec. 232. Improving local efforts to combat trafficking and
				sexual exploitation of children.
					Sec. 233. Efforts to publicize the National Human Trafficking
				Resource Center hotline.
					Sec. 234. Prevention of trafficking in persons involving
				workers recruited abroad.
					Title III—Authorization of appropriations
					Sec. 301. Trafficking Victims Protection Act of
				2000.
					Sec. 302. Trafficking Victims Protection Reauthorization Act of
				2005.
					Sec. 303. Reporting requirement.
				
			ICombating
			 international trafficking in persons
			101.Authority to
			 restrict passports
				(a)In
			 generalThe Secretary of State is authorized to—
					(1)limit to 1 year or
			 such period of time as the Secretary of State shall determine appropriate the
			 period of validity of a passport issued to a sex offender; and
					(2)revoke the
			 passport or passport card of an individual who has been convicted by a court of
			 competent jurisdiction in a foreign country of a sex offense.
					(b)Limitation for
			 return to United StatesNotwithstanding subsection (a), in no
			 case shall a United States citizen convicted by a court of competent
			 jurisdiction in a foreign country of a sex offense be precluded from entering
			 the United States due to a passport revocation under such subsection.
				(c)ReapplicationAn
			 individual whose passport or passport card was revoked pursuant to subsection
			 (a)(2) may reapply for a passport or passport card at any time after such
			 individual has returned to the United States.
				(d)DefinitionsFor
			 purposes of this section:
					(1)Sex
			 OffenderThe term sex offender means an individual
			 who is listed on the National Sex Offender Registry established pursuant to
			 section 119 of the Sex Offender Registration and Notification Act (42 U.S.C.
			 16915).
					(2)Sex
			 OffenseThe term sex offense means a sex offense as
			 defined in section 111(5) of the Sex Offender Registration and Notification Act
			 (42 U.S.C. 16915).
					102.Office To
			 Monitor and Combat Modern Slavery and Other Forms of Human Trafficking
				(a)In
			 generalSection 105(e) of the
			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103(e)) is
			 amended—
					(1)in the heading, by striking
			 office to monitor and
			 combat trafficking and inserting
			 office To monitor and
			 combat modern slavery and Other forms of human
			 trafficking;
					(2)in paragraph (1),
			 in the first sentence, by striking Office to Monitor and Combat
			 Trafficking and inserting Office To Monitor and Combat Modern
			 Slavery and Other Forms of Human Trafficking; and
					(3)in paragraph (2)(B), by striking
			 Office to Monitor and Combat Trafficking each place it appears
			 and inserting Office To Monitor and Combat Modern Slavery and Other
			 Forms of Human Trafficking.
					(b)Conforming
			 amendmentsAny reference in
			 the Trafficking Victims Protection Act of 2000 or in any other Act to the
			 Office to Monitor and Combat Trafficking or to the Director of the Office to
			 Monitor and Combat Trafficking shall be deemed to be a reference to the Office
			 To Monitor and Combat Modern Slavery and Other Forms of Human Trafficking or to
			 the Director of the Office To Monitor and Combat Modern Slavery and Other Forms
			 of Human Trafficking, respectively.
				103.Prevention of
			 trafficking
				(a)Economic
			 alternatives To prevent and deter traffickingSection 106(a) of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7104(a)) is amended—
					(1)by striking
			 The President and inserting the following:
						
							(1)In
				generalThe
				President
							;
					(2)in paragraph (1)
			 (as redesignated), by inserting targeted after carry
			 out;
					(3)by striking
			 Such initiatives and inserting the following:
						
							(2)InitiativesSuch
				initiatives
							.
					(4)by redesignating
			 paragraphs (1) through (5) that follow paragraph (2) (as redesignated) as
			 subparagraphs (A) through (E), respectively, and indenting each such
			 subparagraph (as redesignated) four ems from the left margin;
					(5)in paragraph (2)
			 (as redesignated)—
						(A)in subparagraph
			 (A) (as redesignated), by inserting and micro-enterprise after
			 microcredit;
						(B)in subparagraph
			 (D) (as redesignated), by striking and at the end;
						(C)in subparagraph
			 (E) (as redesignated), by striking the period at the end and inserting ;
			 and ; and
						(D)by adding at the
			 end the following:
							
								(F)public-private partnerships to generate
				youth employment opportunities.
								;
				and
						(6)by adding at the
			 end the following:
						
							(3)Priority for
				potential victims of traffickingIn carrying out such initiatives, the
				President may give priority to the following persons who are potential victims
				of trafficking:
								(A)Stateless persons.
								(B)Refugees and
				internally displaced persons.
								(C)Persons who lack
				access to legal representation or are otherwise marginalized.
								(D)Persons from
				regions of limited social protections or educational or economic options for
				women, particularly persons who are victims of sexual abuse or
				exploitation.
								(E)Persons from
				regions of high undocumented migration or displacement resulting from violent
				conflict or natural disasters.
								(F)Persons from
				regions with high rates of child labor, child abandonment, or child sex
				tourism.
								(G)Persons who meet
				one or more of the criteria in subparagraphs (A) through (F).
								.
					(b)Prevention of
			 trafficking in conjunction with post-Conflict and humanitarian emergency
			 assistanceSection 106(h) of
			 the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(h)) is
			 amended—
					(1)by striking
			 The and inserting the following:
						
							(1)Incorporation of
				measures into existing programsThe
							;
				and
					(2)by adding at the
			 end the following:
						
							(2)Authorization of
				assistance to specifically address post-conflict and humanitarian
				emergenciesThe Secretary of State, acting through the Director
				of the Office To Monitor and Combat Modern Slavery and Other Forms of Human
				Trafficking, is authorized to provide assistance on an urgent basis for
				vulnerable populations at risk of severe forms of trafficking in persons in
				conjunction with post-conflict situations and humanitarian
				emergencies.
							.
					104.Reports to
			 CongressSection 110(b) of the
			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)(1)) is
			 amended—
				(1)in paragraph
			 (1)—
					(A)in the matter
			 preceding subparagraph (A), by inserting , acting through the Director
			 of the Office To Monitor and Combat Modern Slavery and Other Forms of Human
			 Trafficking, after Secretary of State;
					(B)in subparagraph (E), by striking
			 and at the end;
					(C)by redesignating
			 subparagraph (F) as subparagraph (I); and
					(D)by inserting after
			 subparagraph (E) the following:
						
							(F)a section entitled Best Practices in
				Slavery Eradication to highlight innovations in prevention, protection,
				and prosecution of the perpetrators of trafficking , as well as public-private
				partnerships;
							(G)a section entitled
				Refugee-Trafficking Connection to highlight the vulnerability of
				refugee populations to human trafficking and to make recommendations for the
				prevention of refugee trafficking;
							(H)an assessment of the actions taken by the
				Department of State and the Department of Justice to investigate allegations of
				trafficking or abuse of nonimmigrants holding an A–3 visa or a G–5 visa (as
				such terms are defined in section 203(f) of the William Wilberforce Trafficking
				Victims Protection Reauthorization Act of 2008), results of such
				investigations; and
							;
				and
					(2)in paragraph (2), by inserting ,
			 acting through the Director of the Office To Monitor and Combat Modern Slavery
			 and Other Forms of Human Trafficking, after Secretary of
			 State.
				105.Temporary
			 increase in fee for certain consular servicesSection 239(c) of the William Wilberforce
			 Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1351 note)
			 is amended by striking the date that is 3 years after the first date on
			 which such increased fee is collected and inserting September
			 30, 2013.
			106.Additional
			 activities to monitor and combat forced labor and child laborSection 105(b) of the Trafficking Victims
			 Protection Reauthorization Act of 2005 (22 U.S.C. 7112(b)) is amended—
				(1)in paragraph (1),
			 by inserting and the United States after foreign
			 countries;
				(2)in paragraph
			 (2)(C)—
					(A)by inserting
			 and Congress after public;
					(B)by inserting
			 , including the United States, after countries;
			 and
					(C)by adding at the
			 end before the semicolon the following: , including goods that are
			 produced with inputs that are produced with forced labor or child labor, and,
			 to the extent practicable, to identify persons or businesses that produce such
			 goods; and
					(3)by adding at the
			 end the following:
					
						(3)List of goods
				and identification of persons or businessesThe list of goods and identification of
				persons or businesses that produce such goods described in paragraph (2)(C)
				shall be made available to the public and provided to Congress not later than
				April 1, 2012, and updated not less than every two years
				thereafter.
						.
				107.Enhancing
			 protection for children exploited abroad by United States citizens and
			 permanent resident aliensSection 2423 of title 18, United States
			 Code, is amended—
				(1)in subsection
			 (c)—
					(A)by inserting
			 or engages in travel affecting before foreign
			 commerce; and
					(B)by inserting
			 (even if residing, whether temporarily or permanently, in a foreign
			 jurisdiction) after foreign commerce; and
					(2)by inserting after
			 subsection (g) the following:
					
						(h)Non-DefensesIt
				is not a defense to a prosecution under subsection (c), based on illicit sexual
				conduct, that the defendant is not criminally liable or is subject to reduced
				criminal liability due to the de jure or de facto acceptance of the illicit
				conduct in the foreign jurisdiction in which the defendant travels or
				resides.
						.
				IICombating
			 trafficking in persons in the United States
			AAmendments to the
			 Trafficking Victims Protection Act of 2000
				201.Interagency
			 Task Force To Monitor and Combat Trafficking
					(a)AppointmentSection 105(b) of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7103(b)) is amended by inserting after
			 Education, the following: the Director of the Peace
			 Corps,.
					(b)Report on
			 activities of government contractors and subcontractorsSection 105(d)(7) of the Trafficking
			 Victims Protection Act of 2000 (22 U.S.C. 7103(d)(7)) is amended—
						(1)in subparagraph
			 (H)(iii), by striking the semicolon at the end and inserting the following:
							
								, including
			 whether—(I)employee handbooks or handbook equivalents
				of such government contractors and subcontractors describe the United States
				Government’s zero-tolerance policy regarding trafficking in persons and the
				actions, up to and including termination, that the employer will take against
				its employees for violations of the zero-tolerance policy; and
								(II)any employees of such government
				contractors or subcontractors have been disciplined or terminated or prosecuted
				for violation of the zero-tolerance policy;
								; and
						(2)in subparagraph
			 (I)(i), by adding at the end before the semicolon the following: ,
			 including the extent to which Federal departments and agencies have terminated
			 any contracts of United States Government’s contractors or subcontractors based
			 on a trafficking in persons offense and whether any employees of any United
			 States Government’s contractor or subcontractor have been disciplined,
			 terminated, or prosecuted for violation of the zero-tolerance
			 policy.
						(c)Report on
			 activities of Bureau of Justice AssistanceSection 105(d)(7) of the Trafficking
			 Victims Protection Act of 2000 (22 U.S.C. 7103(d)(7)), as amended by subsection
			 (b) of this section, is further amended—
						(1)in subparagraph
			 (I), by striking and at the end;
						(2)in subparagraph
			 (J), by striking the period at the end and inserting ; and; and
						(3)by adding the
			 following:
							
								(K)with regard to grant activities of the
				Bureau of Justice Assistance—
									(i)for each human
				trafficking taskforce whose operations are supported by grants from the
				Department of Justice, the number of reports of trafficking, investigations of
				trafficking, T- and U-visa certifications requested and granted in connection
				with instances of trafficking, requests for continuation of presence under
				107(c)(A)(iii) and grants of the same;
									(ii)a
				description of the data described in clause (i) classified by certain
				identifying information of each trafficking victim including sex, age,
				citizenship, and whether that individual was the victim of trafficking for
				purposes of labor or for commercial sex; and
									(iii)an outline of
				the content of any existing protocols of the human trafficking taskforce for
				reporting trafficking and points of entry into the criminal investigation and
				service provision
				collaboration.
									.
						202.Department of
			 Defense Director of Anti-Trafficking PoliciesSection 105 of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7103) is amended by adding at the end the
			 following:
					
						(g)Department of
				Defense Director of Anti-Trafficking Policies
							(1)EstablishmentThe
				Secretary of Defense shall designate within the Office of the Secretary of
				Defense a Director of Anti-Trafficking Policies (hereinafter in this subsection
				referred to as the Director).
							(2)General
				dutiesThe Director shall be responsible for overseeing the
				implementation within the Department of Defense of policies relating to
				trafficking in persons, including policies of the Department and policies of
				the Federal Government (including policies contained in National Security
				Presidential Directive 22) as they relate to the Department. The Secretary may
				not assign to the Director any responsibilities not related to trafficking in
				persons.
							(3)Specific
				dutiesThe Director shall, in consultation with other relevant
				elements of the Department of Defense—
								(A)(i)ensure the proper
				handling of cases, including disciplinary action, prosecution and contract
				termination, where a member of the Armed Forces or an employee or contractor of
				the Department is alleged to have engaged in or facilitated an act of
				trafficking in persons and in such cases encourage, as appropriate,
				implementation of chapter 212 of title 18, United States Code (commonly
				referred to as the Military Extraterritorial Jurisdiction Act of 2000) and this
				Act;
									(ii)oversee the enforcement of—
										(I)Defense Federal Acquisition Instruction
				952.222–0001 (Prohibition Against Human Trafficking, Inhumane Living
				Conditions, and Withholding of Employees Passports) (July 2010),
										(II)Defense Federal Acquisition Instruction
				952.225–0004 (Compliance with Laws and Regulations) (July 2010),
				and
										(III)Defense Federal Acquisition Instruction
				252.225–7997 (Additional Requirements and Responsibilities Relating to
				Alleged Crimes by or Against Contractor Personnel in Iraq or
				Afghanistan)(Deviation 2010–O0014) (August 2010),
										each as in
				effect on July 31, 2011; and(iii)maintain a database of those
				cases determined to be in violation of the statutes referenced in clause (i)
				and regulations referenced in clause (ii);
									(B)ensure that
				training materials and instructional programs relating to trafficking in
				persons are developed and used by the military departments;
								(C)consult regularly
				with academicians, faith-based organizations, multilateral organizations,
				nongovernmental organizations, and others with expertise in combating
				trafficking in persons, regarding the Department’s implementation of policies
				relating to trafficking in persons;
								(D)conduct surveys of
				members of the Armed Forces and of employees of the Department to assess
				attitudes and knowledge regarding trafficking in persons and use the results of
				those surveys to develop training materials and instructional programs relating
				to trafficking in persons;
								(E)ensure that
				trafficking in persons is included as an intelligence requirement in
				peacekeeping missions that track organized crime;
								(F)establish a
				mechanism to ensure that neither the Department nor any contractor (or
				subcontractor at any tier) of the Department rehires an employee of such a
				contractor (or subcontractor) who engaged in a severe form of trafficking in
				persons while the contract is in effect;
								(G)include the
				subject of trafficking in persons in military-to-military contact
				programs;
								(H)in consultation
				with the Office of the Inspector General of the Department, investigate links
				between trafficking in persons and deployments of members of the Armed Forces
				and contractors of the Department;
								(I)consult with
				contractors of the Department on programs to prevent trafficking in persons and
				on accountability structures relating to trafficking in persons; and
								(J)perform such other
				related duties as the Secretary may require.
								(4)ResourcesThe
				Secretary of Defense shall ensure the Director has sufficient staff and
				resources to carry out the general and specific duties described in this
				subsection.
							(5)RankThe
				Director shall have the rank of Assistant
				Secretary.
							.
				203.Assistance for
			 victims of trafficking
					(a)Benefits and
			 servicesSection 107(b)(1)(B)
			 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105(b)(1)(B)) is
			 amended—
						(1)by inserting
			 an alien classified as a nonimmigrant under section 101(a)(15)(U)(i) of
			 the Immigration and Nationality Act by reason of criminal activity that is
			 trafficking before , and aliens classified as a nonimmigrant
			 under section 101(a)(15)(T)(ii); and
						(2)by inserting after
			 and aliens classified as a nonimmigrant under section
			 101(a)(15)(T)(ii) the following: of the Immigration and
			 Nationality Act.
						(b)Conforming
			 amendmentSection
			 107(b)(1)(A) of the Trafficking Victims Protection Act of 2000 (22 U.S.C.
			 7105(b)(1)(A)) is amended—
						(1)by inserting an alien classified as
			 a nonimmigrant under section 101(a)(15)(U)(i) of the Immigration and
			 Nationality Act by reason of criminal activity that is trafficking
			 before , or an alien classified as a nonimmigrant under section
			 101(a)(15(T)(ii); and
						(2)by inserting after an alien
			 classified as a nonimmigrant under section 101(a)(15(T)(ii) the
			 following: of the Immigration and Nationality Act.
						204.Ensuring timely
			 response to requests for continued presenceSection 107(c)(3)(A)(i) of the Trafficking
			 Victims Protection Act of 2000 (22 U.S.C. 7105 (c)(3)(A)(i)) is amended—
					(1)by inserting
			 or may be a victim of a severe form of trafficking before
			 and may be a potential witness; and
					(2)by adding after
			 the period at the end the following: If a request for continued presence
			 is made to a Federal law enforcement official, such official shall respond to
			 the request not later than 15 days after the date on which such request was
			 made, stating whether the official has filed the application for continued
			 presence with the Secretary of Homeland Security and, if not, whether the
			 official expects to do so. Not later than one month after the date on which
			 such an application is filed, the Secretary of Homeland Security shall approve
			 or deny that application..
					205.Report to
			 CongressSection 110(b) of the
			 Trafficking Victims Protection Act of 2000 (7107(b)) is amended by adding at
			 the end the following:
					
						(5)Additional
				reporting requirementIn
				addition to the information required in the annual report under paragraph (1)
				and the interim report under paragraph (2), the Secretary of State shall
				include in each such report a description of efforts of the United States to
				comply with minimum standards for the elimination of
				trafficking.
						.
				BAmendments to
			 title 18, United States Code
				211.Renaming of
			 basic Federal trafficking statute
					(a)In
			 generalThe section heading
			 for section 2422 of title 18, United States Code, is amended by striking
			 Coercion and
			 enticement and inserting Sex trafficking and related
			 offenses.
					(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 117
			 of title 18, United States Code, is amended so that the item relating to
			 section 2422 reads as follows:
						
							
								2422. Sex trafficking and related
				offenses.
							
							.
					212.Clarifying
			 trafficking definitions and prosecution
					(a)In
			 generalThe section heading
			 for section 1591 of title 18, United States Code, is amended in the section
			 heading, by striking Sex
			 trafficking of children or by force, fraud, or
			 coercion and inserting Severe forms of trafficking in
			 persons.
					(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 77 of
			 title 18, United States Code, is amended so that the item relating to section
			 1591 reads as follows:
						
							
								1591. Severe forms of trafficking in
				persons.
							
							.
					213.Fighting sex
			 tourismThe heading for
			 subsection (d) of section 2423 of title 18, United States Code, is amended by
			 striking Ancillary
			 offenses and inserting Child sex tourism.
				214.Identification
			 documents
					(a)In
			 generalChapter 77 of title
			 18, United State Code, is amended by adding at the end the following:
						
							1597.Unlawful
				conduct with respect to immigration documents
								(a)Destruction,
				concealment, removal, confiscation, or possession of immigration
				documentsIt shall be unlawful for any person to knowingly
				destroy, or, for a period of more than 48 hours, conceal, remove, confiscate,
				or possess, an actual or purported passport, other immigration, or personal
				identification document of another individual—
									(1)in the course of a
				violation of section 1351 of this title or section 274 of the Immigration and
				Nationality Act (8 U.S.C. 1324);
									(2)with intent to
				violate section 1351 of this title or section 274 of the Immigration and
				Nationality Act (8 U.S.C. 1324); or
									(3)in order to,
				without lawful authority, maintain, prevent, or restrict the labor of services
				of the individual.
									(b)PenaltyWhoever
				violates subsection (a) shall be fined under this title, imprisoned for not
				more than 1 year, or both.
								(c)ObstructionWhoever
				obstructs, attempts to obstruct, or in any way interferes with or prevents the
				enforcement of this section, shall be subject to the penalties described in
				subsection
				(b).
								.
					(b)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 77 of title 18, United States Code, is
			 amended by adding at the end the following:
						
							
								1597. Unlawful conduct with respect to
				immigration
				documents.
							
							.
					215.Fraud in
			 foreign labor contracting as a Rico PredicateSection 1961 of title 18, United States
			 Code, is amended in paragraph (1)(B) by inserting section 1351 (fraud in
			 foreign labor contracting), after section 1344 (relating to
			 financial institution fraud),.
				CAmendments to the
			 Immigration and Nationality Act
				221.Harmonization
			 of T and U visa standards
					(a)InadmissibilitySection 212(d)(13) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(d)(13)) is amended—
						(1)in subparagraph (A), by adding at the end
			 the following: The Secretary of Homeland Security, in the Secretary’s
			 discretion, may waive the application of subsection (a) (other than paragraph
			 (3), (4), (10)(C), and (10)(E) of such subsection) in the case of a
			 nonimmigrant described in section 101(a)(15)(T), if the Secretary of Homeland
			 Security considers it to be in the public or national interest to do
			 so.;
						(2)by striking
			 (13)(A) The Secretary and inserting (13) The
			 Secretary; and
						(3)by striking
			 subparagraph (B).
						(b)Adjustment of
			 StatusSection 245(l)(2)(B)
			 of the Immigration and Nationality Act (8 U.S.C. 1255(l)(2)(B)) is amended by
			 striking , if the activities rendering the alien inadmissible under the
			 provision were caused by, or were incident to, the victimization described in
			 section 101(a)(15)(T)(i)(I).
					DAmendments to
			 other laws
				231.Enhancing
			 efforts to combat the trafficking of children
					(a)Combating child
			 trafficking at the border and ports of entry of the United States
						(1)Section
			 235(a)(2)(A) of the William Wilberforce Trafficking Victims Protection
			 Reauthorization Act of 2008 (8 U.S.C. 1232(a)(2)(A)) is amended—
							(A)in clause (ii), by
			 striking and at the end;
							(B)in clause (iii),
			 by striking the period at the end and inserting ; and;
			 and
							(C)by adding at the
			 end the following:
								
									(iv)the return of such child to the child's
				country of nationality or of last habitual residence would not endanger the
				life or safety of such
				child.
									.
							(2)Section 235(a)(4) of the William
			 Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8
			 U.S.C. 1232(a)(4)) is amended—
							(A)by inserting
			 To the extent feasible, unaccompanied alien children should be housed
			 and screened by an immigration officer with expertise in child welfare in
			 separate child-friendly facilities conducive to disclosing information related
			 to human trafficking or exploitation. before If the child does
			 not meet such criteria; and
							(B)by adding at the
			 end the following: In the course of building or remodeling existing
			 immigration facilities, consideration should be given to including separate
			 child-friendly space conducive to disclosing information relating to human
			 trafficking or exploitation..
							(3)Section 235(a)(5) of the William
			 Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8
			 U.S.C. 1232(a)(5)) is amended by adding at the end the following:
							
								(E)Report to
				CongressNot later than 180
				days after the date of enactment of the Trafficking Victims Protection
				Reauthorization Act of 2011, and annually thereafter, the Secretary of Homeland
				Security, in consultation with the Secretary of Health and Human Services and
				Secretary of State, shall report to Congress the following:
									(i)The number of
				alien children encountered by U.S. Customs and Border Protection.
									(ii)The number of
				alien children screened for severe forms of human trafficking.
									(iii)Whether the
				screening was conducted by an individual with expertise in child
				welfare.
									(iv)How many of these
				children were repatriated and how many were diverted into
				services.
									.
						(b)Combating Child
			 Trafficking and Exploitation in the United StatesSection
			 235(b)(2) of the William Wilberforce Trafficking Victims Protection
			 Reauthorization Act of 2008 (8 U.S.C. 1232(b)(2)) is amended by striking
			 within 48 hours and inserting within 24
			 hours.
					(c)Providing safe
			 and secure placements for children
						(1)Section 235(c)(2)
			 of the William Wilberforce Trafficking Victims Protection Reauthorization Act
			 of 2008 (8 U.S.C. 1232(c)(2)) is amended by adding at the end the following:
			 The Secretary of Homeland Security shall either release, pursuant to the
			 Secretary’s sole discretion, or place in the least restrictive setting an alien
			 who—
							
								(A)has been placed under this paragraph as a
				child;
								(B)has demonstrated
				that he or she is not a danger to the community or a flight risk; and
								(C)has become
				ineligible, by reason of age, for placement as a
				child.
								.
						(2)Section 235(c)(3)(B) of the William
			 Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8
			 U.S.C. 1232(c)(3)(B)) is amended as follows:
							(A)After is
			 first necessary. insert the following: If the sponsor is a
			 parent, a home study shall be conducted where there are allegations of current
			 or past abuse or neglect of the child by the parent or where, based on all
			 available objective evidence, the parent clearly presents a risk of abuse,
			 maltreatment, exploitation, or trafficking to the child..
							(B)Strike A
			 home study and insert the following: If the sponsor is anyone
			 other than the parent, a home study.
							(C)Strike
			 shall conduct follow-up services and all that follows through
			 for whom a home study was conducted and insert the following:
			 shall provide at least 1 visit for follow-up services on all children
			 not later than 45 days after placement,.
							(3)Section 235(c)(6)
			 of the William Wilberforce Trafficking Victims Protection Reauthorization Act
			 of 2008 (8 U.S.C. 1232(c)(6)) is amended as follows:
							(A)Strike The
			 Secretary and insert the following:
								
									(A)AppointmentThe
				Secretary
									.
							(B)Insert after
			 subparagraph (A) the following:
								
									(B)Pilot
				programNot later than 1 year
				after the date of enactment of the Trafficking Victims Protection
				Reauthorization Act of 2011, the Secretary shall establish pilot programs in 3
				States to provide the services of independent child advocates for child
				trafficking victims and other vulnerable unaccompanied alien children.
									(C)ReportNot later than 1 year after the date of
				enactment of the Trafficking Victims Protection Reauthorization Act of 2011 and
				annually thereafter, the Secretary shall submit a report to the Committee on
				the Judiciary of the Senate and the Committee on the Judiciary of the House of
				Representatives describing the activities undertaken by the Secretary to
				appoint independent child advocates for vulnerable unaccompanied alien
				children.
									.
							(d)Permanent
			 protection for certain at-Risk childrenSection 235(d)(4) of the William
			 Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8
			 U.S.C. 1232(d)(4)) is amended as follows:
						(1)In subparagraph (A)—
							(A)by inserting
			 has been granted status under section 101(a)(15)(U) of the Immigration
			 and Nationality Act (8 U.S.C. 1101(a)(15)(U)) or who before has
			 been granted; and
							(B)by inserting
			 to the same extent as an alien admitted under section 207 of the
			 Immigration and Nationality Act (8 U.S.C. 1157) before until the
			 earlier of.
							(2)In subparagraph (B)—
							(A)by inserting
			 who has been granted status under section 101(a)(15)(U) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(U)) or who before
			 has been granted; and
							(B)by striking
			 Subject to the availability of appropriations, if and inserting
			 If.
							232.Improving local
			 efforts to combat trafficking and sexual exploitation of childrenSection 471(a) of the Social Security Act
			 (42 U.S.C. 671(a)) is amended—
					(1)in paragraph (32),
			 by striking and at the end;
					(2)in paragraph (33),
			 by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(34)not later than January 1, 2013, describes
				State child welfare existing practice and future plans regarding prevention
				measures and victim assistance related to the human trafficking and commercial
				sexual exploitation of foreign, United States citizen and legal resident
				children including—
								(A)collaborations
				with local and State agencies and non-profit organizations to identify and care
				for children believed or confirmed to be, or at-risk of becoming victims of a
				severe form of human trafficking;
								(B)training for the
				child welfare employees who are likely to come into contact with child victims
				of human trafficking;
								(C)jurisdictional
				limits and other issues that hinder State child welfare response to aid child
				victims of human trafficking;
								(D)data collection
				regarding children identified by child welfare services as victims of
				trafficking and, if known, relationship to exploiter; and
								(E)prevention
				education to families and at-risk children, including runaway and homeless
				youth, regarding human trafficking and commercial sexual
				exploitation.
								.
					233.Efforts to
			 publicize the National Human Trafficking Resource Center hotline
					(a)Grantee hotline
			 informationThe Attorney
			 General shall consult with the Secretary of Health and Human Services to make
			 reasonable efforts to distribute information to enable grantees under section
			 107(b) of the Trafficking Victims Protection Act of 2000 to publicize the
			 National Human Trafficking Resource Center hotline on their Web sites, within
			 the program’s headquarters as well as field offices across the United
			 States.
					(b)Hotline
			 information
						(1)In
			 generalThe Secretary of Health and Human Services, in
			 coordination with the Attorney General, shall make reasonable efforts to
			 encourage States to adopt legislation to raise public awareness of the National
			 Human Trafficking Resource Center hotline in every mandated establishment where
			 victims of human trafficking may possibly work or visit.
						(2)Posting of model
			 hotline informationThe
			 legislation described in paragraph (1) should include a requirement that
			 information relating to the National Human Trafficking Resource Center hotline
			 be posted in accordance with the following specifications:
							(A)Poster
			 locationThe poster should be
			 publicly displayed in a conspicuous place near the entrance of mandated
			 establishments or where such posters and notices are customarily posted in such
			 establishments.
							(B)Poster
			 specificationsThe poster
			 should be no smaller than 8½ by 11 inches in size and state the following:
			 If you or someone you know is being forced to engage in any activity and
			 cannot leave—whether it is commercial sex, housework, farm work, or any other
			 activity—call the National Human Trafficking Resource Center Hotline at
			 1–888–373–7888 to access help and services. Victims of human trafficking are
			 protected under United States and State law. The Hotline is: Available 24 hours
			 a day, 7 days a week. Toll-free. Operated by a non-profit, nongovernmental
			 organization. Anonymous & Confidential. Accessible in 170 languages. Able
			 to provide help, referral to services, training, and general
			 information..
							(C)LanguagesThe poster should be printed in English,
			 Spanish, and any other languages required by the Voting Rights Act in the
			 county in which the poster will be posted.
							(D)NoticeThe licensing authority should provide each
			 mandated establishment with notice of this section and with the required poster
			 upon licensing and should place the poster on its public Web site for mandated
			 establishments to print as needed.
							(3)Definition of
			 Mandated EstablishmentFor
			 purposes of this section, a mandated establishment means—
							(A)a massage parlor,
			 spa, or other similar establishment;
							(B)an establishment
			 that receives a liquor license;
							(C)a strip club or
			 other sexually oriented business;
							(D)a
			 restaurant;
							(E)an airport;
							(F)a train
			 station;
							(G)a bus
			 station;
							(H)a highway truck
			 stop;
							(I)a highway rest
			 stop;
							(J)a hospital, HMO,
			 or urgent care center;
							(K)a farm;
							(L)a high school;
			 or
							(M)a job recruitment
			 center.
							234.Prevention of
			 trafficking in persons involving workers recruited abroad
					(a)FindingsCongress
			 makes the following findings:
						(1)Foreign labor
			 contractors are increasingly relied upon to facilitate the movement of labor
			 from one country to another.
						(2)While many foreign
			 labor contractors behave ethically and are engaged in lawful conduct, certain
			 foreign labor contractors are often complicit with or directly involved in
			 trafficking of workers.
						(3)Some contractors
			 charge exorbitant fees for their services, force workers into debt bondage,
			 falsify documents, and deceive workers about their terms and conditions of
			 work, increasing workers’ vulnerability to human trafficking.
						(4)Stricter
			 regulation of labor recruiters is needed to protect workers entering the United
			 States from human trafficking and other abuses. Stronger legal frameworks will
			 ensure the integrity of the American economy, which is undermined when
			 unregulated actors conspire to fraudulently deceive workers about the terms and
			 conditions of work.
						(b)DefinitionsIn
			 this section:
						(1)Foreign labor
			 contractorThe term foreign labor contractor means
			 any person who performs any foreign labor contracting activity, including any
			 person who performs foreign labor contracting activity wholly outside of the
			 United States, except that the term does not include a United States
			 governmental entity of the United States Government.
						(2)Foreign labor
			 contracting activityThe term foreign labor contracting
			 activity means recruiting, soliciting, hiring, employing, managing, or
			 furnishing, processing visa applications for, transporting, or housing an
			 individual who resides outside of the United States to be employed in the
			 United States, including when such activity occurs wholly outside of the United
			 States.
						(3)PersonThe
			 term person means any natural person or any corporation, company,
			 firm, partnership, joint stock company or association or other organization or
			 entity (whether organized under law or not), including municipal
			 corporations.
						(4)SecretaryThe
			 term Secretary means the Secretary of Labor.
						(5)WorkerThe
			 term worker means an individual who is the subject of foreign
			 labor contracting activity.
						(c)DisclosureAny
			 person who engages in foreign labor contracting activity shall ascertain and
			 disclose in writing in English and in the language of the worker being
			 recruited, to each worker who is recruited for employment, at the time of the
			 worker’s recruitment, the following information:
						(1)The identity of
			 the employer and the identity of the person conducting the recruiting on behalf
			 of the employer, including any subcontractor or agent involved in such
			 recruiting.
						(2)A
			 signed copy of the work contract, including all assurances and terms and
			 conditions of employment, from the prospective employer for whom the worker is
			 being recruited. The contract shall include—
							(A)the level of
			 compensation to be paid;
							(B)the place and
			 period of employment;
							(C)a description of
			 the type and nature of employment activities;
							(D)any withholdings
			 or deductions from compensation, whether on behalf of a government, the
			 employer, or a third party; and
							(E)any penalties for
			 early termination of employment.
							(3)The type of visa
			 under which the foreign worker is to be employed, the length of time the visa
			 is valid, the terms and conditions under which this visa may be renewed with a
			 clear statement that there is no guarantee that the visa will be renewed by the
			 United States Government, whether or not the employer will apply for renewal of
			 the worker’s visa and any expenses that the worker may incur with securing or
			 renewing the visa.
						(4)An itemized list
			 of any costs or expenses to be charged to the worker, including but not limited
			 to—
							(A)the costs of
			 housing or accommodation, transportation to and from the worksite, meals,
			 medical examinations, healthcare or safety equipment costs; and
							(B)any other costs,
			 expenses or deductions to be charged the worker.
							(5)A
			 statement, in a form specified by the Secretary—
							(A)stating that no
			 foreign labor contractor, or agent or employee of a foreign labor contractor,
			 can lawfully assess any fee (including visa fees, processing fees,
			 transportation fees, legal expenses, placement fees, and other costs) to a
			 worker for any foreign labor contracting activity; and that the employer may
			 bear such costs or fees for the foreign labor contractor, but that these fees
			 cannot be assessed along to the worker;
							(B)explaining
			 that—
								(i)no
			 additional requirements or changes may be made from the terms of the contract
			 originally signed by the worker unless the worker is provided at least 48 hours
			 to review and consider the additional requirements or changes;
								(ii)no
			 such additional requirements or changes can be made to the original contract
			 signed by the worker without the specific consent of the worker to each such
			 additional requirement or change; and
								(iii)such consent
			 must be obtained voluntarily and without threat of penalty or will be viewed as
			 a violation of law subject to the provisions of subsection (i); and
								(C)describing the
			 protections afforded the worker by this section and by the Trafficking Victims
			 Protection Act of 2000 (Division A of the Public Law 106486) and any applicable
			 guest worker program, including relevant information about the procedure for
			 filing a complaint provided for in subsection (i) and telephone number for the
			 national human trafficking resource center hotline number.
							(6)Any education or
			 training to be provided or required, including the nature, timing and cost of
			 such training and the person who will pay such costs, whether the training is a
			 condition of employment, continued employment, or future employment; and
			 whether the worker will be paid or remunerated during the training period,
			 including the rate of pay.
						(7)Any other
			 information that the Secretary may require by regulation.
						(d)RestrictionNo
			 foreign labor contractor or employer who engages in foreign labor contracting
			 activity shall knowingly provide materially false or misleading information to
			 any worker concerning any matter required to be disclosed under subsection (c).
			 The disclosure required by this section is a document concerning the proper
			 administration of a matter within the jurisdiction of a department or agency of
			 the United States for the purposes of section 1519 of title 18, United States
			 Code.
					(e)Recruitment
			 feesNo foreign labor contractor, or agent or employee of a
			 foreign labor contractor, shall assess any fee (including visa fees, processing
			 fees, transportation fees, legal expenses, placement fees, and other costs) to
			 a worker for any foreign labor contracting activity.
					(f)Registration
						(1)In
			 generalBefore engaging in any foreign labor contracting
			 activity, any person who is a foreign labor contractor or who, for any money or
			 other valuable consideration paid or promised to be paid, performs a foreign
			 labor contracting activity on behalf of a foreign labor contractor, shall
			 obtain a certificate of registration from the Secretary of Labor pursuant to
			 regulations promulgated by the Secretary under paragraph (4).
						(2)Exception for
			 certain employersAn employer, or employee of an employer, who
			 engages in foreign labor contracting activity solely to find workers for the
			 employer’s own use, and without the participation of any other foreign labor
			 contractor, shall not be required to register under this section.
			 Notwithstanding the preceding sentence, such an employer shall be subject to
			 the requirements of subsections (c), (d), and (e) and shall be subject to the
			 remedies under subsection (i) for all violations stemming from its own foreign
			 labor contracting activity.
						(3)NotificationNot
			 less frequently than once every 2 years, each employer shall notify the
			 Secretary of the identity of any foreign labor contractor involved in any
			 foreign labor contractor activity for, or on behalf of, the employer. Each
			 foreign labor contractor shall notify the Secretary not less frequently than
			 once every 2 years, of the identity of any agent or foreign labor contractor
			 employee involved in any foreign labor contractor activity for, or on behalf
			 of, the foreign labor contractor. The employer shall also notify the Secretary
			 of the identity of such a foreign labor contractor whose activities do not
			 comply with this section.
						(4)IssuanceNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall promulgate regulations to establish an efficient electronic process for
			 the timely investigation and approval of an application for a certificate of
			 registration of foreign labor contractors, including—
							(A)requirements under
			 paragraphs (1), (4), and (5) of section 102 of the Migrant and Seasonal
			 Agricultural Worker Protection Act (29 U.S.C. 1812);
							(B)an expeditious
			 means to update registrations and renew certificates;
							(C)providing for the
			 consent of any foreign labor recruiter to the designation by a court of the
			 Secretary as an agent available to accept service of summons in any action
			 against the applicant, if the applicant has left the jurisdiction in which the
			 action is commenced otherwise has become unavailable to accept service or is
			 subject to personal jurisdiction in no State;
							(D)providing for
			 consultation with other appropriate Federal agencies to determine whether any
			 reason exists to deny registration to a foreign labor contractor; and
							(E)any other
			 requirements that the Secretary may prescribe.
							(5)Term of
			 registrationUnless suspended or revoked, a certificate under
			 this subparagraph shall be valid for 2 years.
						(6)Application
			 feeIn addition to any other fees authorized by law, the
			 Secretary shall impose a fee, to be deposited in the Treasury, on a foreign
			 labor contractor that submits an application for a certificate of registration
			 under this section on or after the date that is 30 days after the effective
			 date of the regulations promulgated under this subsection. Fees shall be set at
			 a level the Secretary determines will cover the full costs of carrying out
			 foreign labor contract registration activities under this section and any
			 additional costs associated with the administration of the fees
			 collected.
						(7)Refusal to
			 issue; revocationIn accordance with regulations promulgated by
			 the Secretary of Labor, the Secretary shall refuse to issue or renew, or shall
			 revoke and debar from eligibility to obtain a certificate of registration for a
			 period of not greater than 5 years, after notice and an opportunity for a
			 hearing, a certificate of registration under this subparagraph if—
							(A)the applicant for,
			 or holder of, the certification has knowingly made a material misrepresentation
			 in the application for such certificate;
							(B)the applicant for,
			 or holder of, the certification is not the real party in interest in the
			 application or certificate of registration and the real party in
			 interest—
								(i)is a
			 person who has been refused issuance or renewal of a certificate;
								(ii)has
			 had a certificate revoked; or
								(iii)does not qualify
			 for a certificate under this paragraph;
								(C)the applicant for,
			 or holder of, the certification has been convicted within the preceding five
			 years of any crime described in subparagraph (A) or (B) of section 103(a)(5) of
			 the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C.
			 1813(a)(5)); or
							(D)the applicant for,
			 or holder of, the certification has materially failed to comply with this
			 subsection.
							(8)Maintenance of
			 lists
							(A)In
			 generalThe Secretary shall maintain—
								(i)a
			 list of all foreign labor contractors registered under this subsection,
			 including the countries from which they recruit, the employers for whom they
			 recruit, and the States where recruited workers are employed; and
								(ii)a
			 list of all foreign labor contractors whose certificate of registration the
			 Secretary has revoked.
								(B)Public
			 availabilityNot less than every 6 months, the Secretary shall
			 regularly update the list described in this paragraph and make the list
			 publicly available including through continuous publication on the Internet and
			 in written form at and on the Web sites of United States embassies in the
			 official language of that country.
							(9)Re-registration
			 of violatorsThe Secretary shall establish a procedure by which a
			 foreign labor contractor that has had its registration revoked may seek to
			 re-register under this paragraph by demonstrating to the Secretary’s
			 satisfaction that the foreign labor contractor has not violated this subsection
			 in the previous 5 years and that the foreign labor contractor has taken
			 sufficient steps to prevent future violations of this subsection.
						(g)Amendment to
			 immigration and nationality actSection 214 of the Immigration
			 and Nationality Act is amended by adding at the end the following:
						
							(s)A visa shall not
				be issued under the subparagraph (A)(iii), (B)(i) (but only for domestic
				servants described in clause (i) or (ii) of section 274a.12(c)(17) of title 8,
				Code of Federal Regulations (as in effect on December 4, 2007)), (G)(v), (H),
				(J), (L), (Q), or (R) of section 101(a)(15) until the consular officer—
								(1)has provided to
				and reviewed with the applicant, in the applicant’s language (or a language the
				applicant understands), a copy of the information and resources pamphlet
				required by section 202 of the William Wilberforce Trafficking Victims
				Protection Reauthorization Act of 2008; and
								(2)has reviewed and
				made a part of the visa file the foreign labor recruiter disclosures required
				by section 234(c) of the Trafficking Victims Protection Reauthorization Act of
				2011, including whether the foreign labor recruiter is registered pursuant to
				that
				section.
								.
					(h)Responsibilities
			 of Secretary of State
						(1)In
			 generalThe Secretary of State shall ensure that each United
			 States diplomatic mission has a person who shall be responsible for receiving
			 information from any worker who alleges to have been subjected to a severe form
			 of trafficking in persons, as that term is defined in section 103(8) of the
			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(8)).
						(2)Provision of
			 informationThe responsible person shall ensure that the
			 information received is provided to the Department of Justice, the Department
			 of Labor, or any other relevant Federal agency. The Department of Justice and
			 the Department of Labor shall ensure that there is a mechanism for any actions
			 that need to be taken in response to such information.
						(i)Enforcement
			 provisions
						(1)Complaints and
			 investigationsThe Secretary of Labor shall establish a process
			 for the receipt, investigation, and disposition of complaints filed by any
			 person, including complaints respecting a foreign labor contractor’s compliance
			 with this section. The Secretary, either pursuant to the complaint process or
			 otherwise, may investigate employers or foreign labor contractors as necessary
			 to determine such compliance.
						(2)Administrative
			 enforcement
							(A)In
			 generalIf the Secretary finds, after notice and an opportunity
			 for a hearing, that any foreign labor contractor failed to comply with the
			 requirements of this section, the Secretary may impose the following against
			 such contractor—
								(i)a
			 fine in an amount not more than $10,000 per violation; and
								(ii)upon the occasion
			 of a third violation or a failure to comply with representations, a fine of not
			 more than $25,000 per violation.
								(B)Authority to
			 ensure complianceThe Secretary is authorized to take other such
			 actions, including issuing subpoenas and seeking appropriate injunctive relief
			 and recovery of damages, as may be necessary to assure compliance with the
			 terms and conditions of this section.
							(C)Bonding
			 requirementThe Secretary may require a foreign labor contractor
			 to post a bond in the amount sufficient to ensure the protection of individuals
			 recruited by the foreign labor contractor.
							(3)Civil
			 action
							(A)In
			 generalThe Secretary of Labor or any person aggrieved by a
			 violation of this section (or regulations issued under this section) may bring
			 a civil action against any foreign labor contractor in any court of competent
			 jurisdiction—
								(i)to
			 seek remedial action, including injunctive relief;
								(ii)to
			 recover damages on behalf of any worker harmed by a violation of this section;
			 and
								(iii)to
			 ensure compliance with requirements of this subsection.
								(B)Actions by the
			 department of labor
								(i)Sums
			 recoveredAny sums recovered
			 by the Secretary on behalf of a worker under subparagraph (A)(ii) shall be held
			 in a special deposit account and shall be paid, on order of the Secretary,
			 directly to each worker affected. Any such sums not paid to a worker because of
			 inability to do so within a period of 5 years shall be credited as an
			 offsetting collection to the appropriations account of the Secretary for
			 expenses for the administration of this section and shall remain available to
			 the Secretary until expended or may be transferred to the Secretary of Health
			 and Human Services for the purpose of providing support to programs that
			 provide assistance to victims of trafficking in persons or other exploited
			 persons.
								(ii)RepresentationExcept
			 as provided in section 518(a) of title 28, United States Code, the Solicitor of
			 Labor may appear for and represent the Secretary of Labor in any civil
			 litigation brought under this paragraph. All such litigation shall be subject
			 to the direction and control of the Attorney General.
								(C)Actions by
			 Individuals
								(i)AwardIf the court finds in a civil action filed
			 by an individual under this subsection that the defendant has violated any
			 provision of this section (or any regulation under this section), it may award
			 damages up to and including an amount equal to the amount of actual damages, or
			 statutory damages of up to $1,000 per plaintiff per violation, or other
			 equitable relief, except that with respect to statutory damages—
									(I)multiple
			 infractions of a single provision of this section (or of a regulation under
			 this section) shall constitute only 1 violation for purposes of determining the
			 amount of damages due a plaintiff; and
									(II)if such complaint
			 is certified as a class action, the court may award damages up to an amount
			 equal to the amount of actual damages, statutory damages of no more than the
			 lesser of up to $1,000 per violation, or up to $500,000, or other equitable
			 relief; and
									(III)reasonable
			 attorneys fees and costs.
									(ii)CriteriaIn
			 determining the amount of statutory damages to be awarded under clause (i), the
			 court is authorized to consider whether an attempt was made to resolve the
			 issues in dispute before the resort to litigation.
								(iii)AppealAny
			 civil action brought under this section shall be subject to appeal as provided
			 in chapter 83 of title 28, United States Code (28 U.S.C. 1291 et seq.).
								(iv)Access to legal
			 services corporationNotwithstanding any other provision of law,
			 the Legal Services Corporation and recipients of its funding may provide legal
			 services on behalf of an alien who brings a civil action under this
			 paragraph.
								(4)Agency
			 liability
							(A)In
			 generalBeginning 180 days after the Secretary of Labor has
			 promulgated regulations pursuant to subsection (f)(4), an employer who retains
			 the services of a foreign labor contractor shall only use those foreign labor
			 contractors who are registered under subsection (f). An employer who uses a
			 foreign labor contractor who is not registered under subsection (f) after such
			 time period, or who uses a foreign labor contractor that has violated any
			 provision of this section, shall be subject to the provisions of this
			 subsection for violations committed by such foreign labor contractor to the
			 same extent as if the employer were the foreign labor contractor who had
			 committed the violation.
							(B)Safe
			 harborAn employer shall not have any liability under this
			 subsection if the employer hires only workers referred by a foreign labor
			 contractor that has a valid registration with the Department of Labor pursuant
			 to subsection (f), the employer does not act with deliberate disregard of the
			 fact that the foreign labor contractor has violated any provision of this
			 section, and if the employer obtained knowledge of a violation of the
			 provisions of this section, it immediately reported the violation to the
			 Secretary.
							(5)Retaliation
							(A)In
			 generalNo person shall intimidate, threaten, restrain, coerce,
			 discharge or in any other manner discriminate or retaliate against any worker
			 or their family members (including a former employee or an applicant for
			 employment) because such worker disclosed information to any person that the
			 worker reasonably believes evidences a violation of this section (or any rule
			 or regulation pertaining to this section), including seeking legal assistance
			 of counsel or cooperating with an investigation or other proceeding concerning
			 compliance with this section (or any rule or regulation pertaining to this
			 section).
							(B)EnforcementAn
			 individual who is subject to any conduct described in subparagraph (A) may, in
			 a civil action, recover appropriate relief (including reasonable attorneys’
			 fees) with respect to that violation. Any civil action under this subparagraph
			 shall be stayed during the pendency of any criminal action arising out of the
			 violation.
							(6)Presence during
			 pendency of actionsThe Attorney General and the Secretary of
			 Homeland Security shall grant parole to the nonimmigrant to remain legally in
			 the United States for time sufficient to fully and effectively participate in
			 all legal proceedings related to any action taken pursuant to this subsection.
			 Not later than 180 days after the date of the enactment of this Act, the
			 Secretary of Homeland Security shall promulgate regulations to carry out this
			 provision.
						(7)Rule of
			 constructionNothing in this section shall be construed to
			 preempt or alter any other rights or remedies, including any causes of action,
			 available under any other Federal or State law.
						IIIAuthorization of
			 appropriations
			301.Trafficking
			 Victims Protection Act of 2000
				(a)Human Smuggling
			 and Trafficking CenterSection 112A(b)(4) of the Trafficking
			 Victims Protection Act of 2000 (22 U.S.C. 7109a(b)(4)) is amended by striking
			 fiscal years 2008 through 2011 and inserting fiscal years
			 2012 and 2013.
				(b)Authorizations
			 of appropriations
					(1)Section 112B(d) of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7109b(d)) is amended by striking for
			 each of the fiscal years 2008 through 2011, such sums as may be necessary to
			 carry out this section and inserting $500,000 for each of the
			 fiscal years 2012 and 2013.
					(2)Section 113 of the
			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7110) is amended—
						(A)in subsection
			 (a)—
							(i)in
			 the first sentence—
								(I)by striking
			 104,; and
								(II)by striking
			 fiscal years 2008 through 2011 and inserting fiscal years
			 2012 and 2013; and
								(ii)in the second sentence, by striking
			 fiscal years 2008 through 2011 and inserting fiscal years
			 2012 and 2013;
							(B)in subsection (b)—
							(i)in
			 paragraph (1)—
								(I)by striking
			 fiscal years 2008 through 2011 and inserting fiscal years
			 2012 and 2013; and
								(II)by adding at the
			 end the following: Of the amount made available to carry out the
			 purposes of section 107(b) for a fiscal year, not less than two-thirds of such
			 amount shall be used to provide services for victims under such
			 section.; and
								(ii)in
			 paragraph (2), by striking Secretary of Health and Human
			 Services and all that follows and inserting Secretary of Health
			 and Human Services $7,000,000 for each of the fiscal years 2012 and
			 2013.;
							(C)in subsection
			 (c)(1)—
							(i)in subparagraph (A), by striking
			 fiscal years 2008 through 2011 and inserting fiscal years
			 2012 and 2013;
							(ii)in subparagraph (B), by striking
			 fiscal years 2008 through 2011 each place it appears and
			 inserting fiscal years 2012 and 2013; and
							(iii)in subparagraph (C), by striking
			 fiscal years 2008 through 2011 and inserting fiscal years
			 2012 and 2013;
							(D)in subsection
			 (d)—
							(i)by redesignating subparagraphs (A) through
			 (C) as paragraphs (1) through (3), respectively;
							(ii)in paragraph (1) (as redesignated), by
			 striking fiscal years 2008 through 2011 and inserting
			 fiscal years 2012 and 2013;
							(iii)in paragraph (2) (as redesignated), by
			 striking fiscal years 2008 through 2011 and inserting
			 fiscal years 2012 and 2013; and
							(iv)in
			 paragraph (3) (as redesignated), by striking Attorney General
			 and all that follows and inserting Attorney General $7,000,000 for each
			 of the fiscal years 2012 and 2013.;
							(E)in subsection
			 (e)—
							(i)in paragraph (1), by striking fiscal
			 years 2008 through 2011 and inserting fiscal years 2012 and
			 2013;
							(ii)in paragraph (2), by striking fiscal
			 years 2008 through 2011 and inserting fiscal years 2012 and
			 2013; and
							(iii)in paragraph (3), by striking fiscal
			 years 2008 through 2011 and inserting fiscal years 2012 and
			 2013;
							(F)in subsection (f), by striking
			 fiscal years 2008 through 2011 and inserting fiscal years
			 2012 and 2013;
						(G)in subsection (h), by striking
			 fiscal years 2008 through 2011 and inserting fiscal years
			 2012 and 2013; and
						(H)in subsection (i), by striking
			 fiscal years 2008 through 2011 and inserting fiscal years
			 2012 and 2013.
						302.Trafficking
			 Victims Protection Reauthorization Act of 2005The Trafficking Victims Protection
			 Reauthorization Act of 2005 (Public Law 109–164) is amended—
				(1)in section 102(b)(7), by striking
			 $2,500,000 for each of the fiscal years 2008 through 2011 and
			 inserting $1,500,000 for each of the fiscal years 2012 and
			 2013;
				(2)in section 201(c) by striking fiscal
			 years 2008 through 2011 each place it appears and inserting
			 fiscal years 2012 and 2013;
				(3)in section 202(d),
			 by striking fiscal years 2008 through 2011 and inserting
			 fiscal years 2012 and 2013;
				(4)in section 203(g) by striking
			 $5,000,000 for each of the fiscal years 2008 through 2011 and
			 inserting $3,000,000 for each of the fiscal years 2012 and 2013;
			 and
				(5)in section 204(d), by striking
			 $20,000,000 for each of the fiscal years 2008 through 2011 and
			 inserting $10,000,000 for each of the fiscal years 2012 and
			 2013.
				303.Reporting
			 requirementNot later than
			 March 31 of 2012 and 2013, the President shall submit to Congress a report for
			 the prior fiscal year that shall include—
				(1)the amount of appropriations that each
			 department or agency for which such appropriations were authorized under the
			 Trafficking Victims Protection Act of 2000 or the Trafficking Victims
			 Protection Reauthorization Act of 2005 directed to activities described in such
			 Acts;
				(2)a
			 list of the activities funded through the appropriations identified in
			 paragraph (1), including the responsible department or agency and the section
			 of the Trafficking Victims Protection Act of 2000 or the Trafficking Victims
			 Protection Reauthorization Act of 2005 that authorizes such activity;
			 and
				(3)the appropriations
			 account from which each activity described in paragraph (2) was funded and the
			 amount contributed from such account for each activity.
				
